          Case 1:20-cr-00440-JGK Document 64 Filed 03/19/21 Page 1 of 1




                                                   March 17, 2021

BY ECF
Honorable John G. Koeltl
                                               Sentencing adjourned to April 19, 2021, at
United States District Judge
                                               10:00am.
Southern District of New York
                                               SO ORDERED
500 Pearl Street
                                                                 /s/ John G. Koeltl
New York, NY 10007
                                               March 19, 2021        John G. Koeltl
                                               New York, NY             U.S.D.J.
Re:   United States v. Ivan Magidov,
      20 Cr. 440 (JGK)

Dear Judge Koeltl:

      I write with the consent of the government to request that the Court adjourn
Mr. Magidov’s sentencing, currently scheduled for April 2, 2021, by approximately
three weeks, to a date during the week of April 19 or April 26, 2021. Having
conferred with the government about availability, I specifically request that
sentencing be scheduled for one of the following dates:

      •   April 19 in the morning,
      •   April 20,
      •   April 21 in the afternoon,
      •   April 23,
      •   April 26, or
      •   April 27.

      I make this request because the current date falls during both Passover and
New York’s school break. I also need additional time to marshal supporting letters
and materials to represent Mr. Magidov effectively at sentencing. This is my first
request for an adjournment of sentencing. The government consents to this request
and confirms it is available on the dates proposed.

                                                   Sincerely,
                                                    /s/
                                                   Clay H. Kaminsky
                                                   Assistant Federal Defender
                                                   (212) 417-8749
                                                   (646) 842-2622
                                                   clay_kaminsky@fd.org
